                              1   WEIL, GOTSHAL & MANGES LLP
                                  Stephen Karotkin (pro hac vice)
                              2   (stephen.karotkin@weil.com)
                              3   Ray C. Schrock, P.C. (pro hac vice)
                                  (ray.schrock@weil.com)
                              4   Jessica Liou (pro hac vice)
                                  (jessica.liou@weil.com)
                              5   Matthew Goren (pro hac vice)
                                  (matthew.goren@weil.com)
                              6   767 Fifth Avenue
                                  New York, NY 10153-0119
                              7   Tel: 212 310 8000
                                  Fax: 212 310 8007
                              8
                                  KELLER & BENVENUTTI LLP
                              9   Tobias S. Keller (#151445)
                                  (tkeller@kellerbenvenutti.com)
                             10   Jane Kim (#298192)
                                  (jkim@kellerbenvenutti.com)
                             11   650 California Street, Suite 1900
                                  San Francisco, CA 94108
                             12   Tel: 415 496 6723
                                  Fax: 650 636 9251
Weil, Gotshal & Manges LLP




                             13
 New York, NY 10153-0119




                                  Attorneys for Debtors
      767 Fifth Avenue




                             14   and Debtors in Possession
                                                               UNITED STATES BANKRUPTCY COURT
                             15                                NORTHERN DISTRICT OF CALIFORNIA
                                                                    SAN FRANCISCO DIVISION
                             16

                             17                                                      Bankruptcy Case No. 19-30088 (DM)
                                                                                     Chapter 11
                             18     In re:                                           (Lead Case) (Jointly Administered)

                             19     PG&E CORPORATION,                                MOTION OF DEBTORS PURSUANT TO
                                                                                     11 U.S.C. §§ 502(b)(9) AND 105(a),
                             20              - and -                                 FED. R. BANKR. P. 2002, 3003(c)(3), 5005,
                                                                                     AND 9007, AND L.B.R. 3003-1 FOR
                             21     PACIFIC GAS AND ELECTRIC                         ORDER (I) ESTABLISHING DEADLINE
                                    COMPANY,                                         FOR FILING PROOFS OF CLAIM,
                             22                                                      (II) ESTABLISHING THE FORM AND
                                                                   Debtors.          MANNER OF NOTICE THEREOF, AND
                             23                                                      (III) APPROVING PROCEDURES FOR
                                     Affects PG&E Corporation                       PROVIDING NOTICE OF BAR DATE
                             24      Affects Pacific Gas and Electric Company       AND OTHER INFORMATION TO ALL
                                    Affects both Debtors                            CREDITORS AND POTENTIAL
                             25                                                      CREDITORS
                                    * All papers shall be filed in the Lead Case,    (THE “BAR DATE MOTION”)
                             26     No. 19-30088 (DM).
                                                                                     Hearing Date: May 22, 2019
                             27                                                      Hearing Time: 9:30 a.m. (PDT)
                                                                                     Obj. Deadline: May 15, 2019, 4:00 p.m. (PDT)
                             28                                                      Place: United States Bankruptcy Court
                                                                                            Courtroom 17, 16th Floor
                                                                                            San Francisco, CA 94102
                              Case: 19-30088           Doc# 1784   Filed: 05/01/19   Entered: 05/01/19 15:32:50 Page 1 of
                                                                               37
                              1                  PG&E Corporation (“PG&E Corp.”) and Pacific Gas and Electric Company (the

                              2   “Utility”), as debtors and debtors in possession (collectively, “PG&E” or the “Debtors”) in the

                              3   above-captioned chapter 11 cases (the “Chapter 11 Cases”), hereby submit this Motion (the

                              4   “Motion”), pursuant to sections 502(b)(9) and 105(a) of title 11 of the United States Code (the

                              5   “Bankruptcy Code”), Rules 2002, 3003(c)(3), 5005, and 9007 of the Federal Rules of Bankruptcy

                              6   Procedure (the “Bankruptcy Rules”), and Rule 3003-1 of the Bankruptcy Local Rules for the

                              7   United States District Court for the Northern District of California (the “Bankruptcy Local

                              8   Rules”), for entry of an order:

                              9                          (a)    establishing September 16, 2019 at 5:00 p.m. (Prevailing Pacific
                                                                Time) (the “Bar Date”) as the deadline for each (i) person (as defined
                             10
                                                                in section 101(41) of the Bankruptcy Code), including, without
                             11                                 limitation, all Wildfire Claimants (as defined below), Wildfire
                                                                Subrogation Claimants (as defined below), and Customers (as defined
                             12                                 below), and (ii) governmental unit (as defined in section 101(27) of the
Weil, Gotshal & Manges LLP




                                                                Bankruptcy Code, collectively, the “Governmental Units”) to file a
 New York, NY 10153-0119




                             13                                 proof of claim (each a “Proof of Claim”) in respect of a prepetition
      767 Fifth Avenue




                                                                claim (as defined in section 101(5) of the Bankruptcy Code), including,
                             14
                                                                for the avoidance of doubt, secured claims and priority claims, against
                             15                                 either of the Debtors;

                             16                          (b)    approving the procedures for filing Proofs of Claim, including special
                                                                procedures for the filing of Wildfire Proof of Claim Forms (as defined
                             17                                 below);
                             18                          (c)    approving the Debtors’ plan for providing notice of the Bar Date and
                             19                                 the procedures related thereto (the “Notice Procedures”), including,
                                                                among other things, (i) the form of notice of Bar Date to be sent to all
                             20                                 creditors and parties in interest other than Wildfire Claimants, Wildfire
                                                                Subrogation Claimants, and Customers (the “Standard Bar Date
                             21                                 Notice”), substantially in the form annexed hereto as Exhibit B-1,
                                                                (ii) the form of notice of Bar Date to be sent to Wildfire Claimants and
                             22                                 Wildfire Subrogation Claimants (the “Wildfire Claim Bar Date
                             23                                 Notice”), substantially in the form annexed hereto as Exhibit B-2, and
                                                                (iii) the form of notice of Bar Date to be sent to Customers (the
                             24                                 “Customer Bar Date Notice” and, together with the Standard Bar Date
                                                                Notice and the Wildfire Claim Bar Date Note, the “Bar Date Notices”),
                             25                                 substantially in the form annexed hereto as Exhibit B-3;
                             26                          (d)    approving the model Proof of Claim forms (collectively, the “Proof of
                                                                Claim Forms”) for (i) all creditors other than Wildfire Claimants and
                             27
                                                                Wildfire Subrogation Claimants (the “Standard Proof of Claim
                             28                                                       2

                              Case: 19-30088      Doc# 1784         Filed: 05/01/19   Entered: 05/01/19 15:32:50      Page 2 of
                                                                                37
                                                               Form”), substantially in the form annexed hereto as Exhibit C-1, (ii)
                              1                                all Wildfire Claimants (the “Wildfire Claimant Proof of Claim
                              2                                Form”), substantially in the form annexed hereto as Exhibit C-2, and
                                                               (iii) all Wildfire Subrogation Claimants (the “Wildfire Subrogation
                              3                                Claimant Proof of Claim Form” and together with the Wildfire
                                                               Claimant Proof of Claim Form, the “Wildfire Proof of Claim Forms”),
                              4                                substantially in the form annexed hereto as Exhibit C-3; and
                              5                         (e)    approving the Debtors’ plan for publication and other supplemental
                                                               methods for providing notice of the Bar Date to known and unknown
                              6
                                                               Wildfire Claimants and other unknown creditors and parties in interest.
                              7
                                                In support of the Motion, the Debtors submit the declarations of Kevin J. Orsini (the
                              8
                                  “Orsini Declaration”), Shai Y. Waisman (the “Waisman Declaration”), and Benjamin P.D. Schrag
                              9
                                  (the “Schrag Declaration” and, together with the Waisman Declaration, the “Prime Clerk
                             10

                             11   Declarations”), which have been filed contemporaneously herewith. A proposed form of order

                             12   granting the relief requested herein is annexed hereto as Exhibit A (the “Proposed Order”).
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28                                                   3

                              Case: 19-30088      Doc# 1784     Filed: 05/01/19    Entered: 05/01/19 15:32:50       Page 3 of
                                                                            37
                                                                                      TABLE OF CONTENTS
                              1
                                  I.      JURISDICTION ............................................................................................................8
                              2
                                  II.     BACKGROUND ...........................................................................................................8
                              3
                                  III.    THE BAR DATE ...........................................................................................................8
                              4
                                  IV.     THE BANKRUPTCY RULES ....................................................................................12
                              5
                                  V.      THE PROPOSED PROCEDURES FOR FILING PROOFS OF CLAIM ..................13
                              6
                                          a. Proposed Procedures for Filing Proofs of Claim ...................................................13
                              7
                                          b. Consequences of Failure to File a Proof of Claim .................................................18
                              8
                                  VI.     BAR DATE NOTICES ................................................................................................19
                              9
                                          a. The Standard Bar Date Notice ...............................................................................19
                             10
                                          b. The Wildfire Claim Bar Date Notice and Supplemental Notice Procedures .........21
                             11
                                          c. The Supplemental Notice Plan...............................................................................23
                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                          d. The Customer Bar Date Notice ..............................................................................26
                             13
      767 Fifth Avenue




                                  VII.    PROOF OF CLAIM FORMS ......................................................................................27
                             14
                                  VIII.   BASIS FOR RELIEF REQUESTED ..........................................................................28
                             15
                                          a. The Proposed Bar Date and Procedures are Reasonably Calculated to Provide
                             16              Due and Proper Notice ...........................................................................................28
                             17           b. The Notice Procedures and the Supplemental Notice Plan Satisfy Due Process for
                                             Wildfire Claimants and Other Unknown Creditors and Parties in Interest in the
                             18              Chapter 11 Cases....................................................................................................30
                             19           c. The Proof of Claim Forms Substantially Conform to Official Form 410 and
                                             Should be Approved ..............................................................................................34
                             20
                                  IX.     RESERVATION OF RIGHTS ....................................................................................36
                             21
                                  X.      NOTICE .......................................................................................................................37
                             22

                             23

                             24

                             25

                             26

                             27

                             28                                                                          4

                              Case: 19-30088           Doc# 1784             Filed: 05/01/19             Entered: 05/01/19 15:32:50                        Page 4 of
                                                                                         37
                              1                                                   TABLE OF AUTHORITIES
                              2                                                                                                                                    Page(s)
                              3
                                  Cases
                              4
                                  In re Archdiocese of Milwaukee,
                              5       Case No. 11-20059 (SVK) (Bankr. E.D. Wisc. July 14, 2011) .....................................................36

                              6   In re Argonaut Fin. Servs., Inc.,
                                      164 B.R. 107 (N.D. Cal. 1994) ......................................................................................................30
                              7
                                  In re Blitz U.S.S., Inc.,
                              8       Case No. 11-13603 (PJW) (Bankr. D. Del. 2011) .........................................................................29
                              9
                                  In re Caracciolo, No. ADV. 05-90348-H11,
                             10       2006 WL 6604324 (Bankr. S.D. Cal. Dec. 13, 2006) ....................................................................30

                             11   Chemetron Corp. v. Jones,
                                     72 F.3d 341 (3d Cir. 1995).............................................................................................................30
                             12
Weil, Gotshal & Manges LLP




                                  In re Energy Future Holdings Corp.,
 New York, NY 10153-0119




                             13       Case No. 14-10979 (CSS) (Bankr. D. Del. Oct. 31, 2018) ......................................................33, 35
      767 Fifth Avenue




                             14
                                  In re Exide Techs.,
                             15       Case No. 02-11125 (KJC) (Bankr. D. Del. 2002) ..........................................................................29

                             16   Fogel v. Zell,
                                     221 F.3d 955 (7th Cir. 2000) .........................................................................................................31
                             17
                                  Matter of GAC Corp.,
                             18      681 F.2d 1295 (11th Cir. 1982) .....................................................................................................32
                             19   In re Garlock Sealing Technologies LLC,
                             20       Case No. 10-31607 (Bankr. W.D.N.C. 2010) ................................................................................33

                             21   In re Jewelart, Inc.,
                                      71 B.R. 968 (Bankr. C.D. Cal. 1987) .............................................................................................32
                             22
                                  In re Lily Robotics, Inc.,
                             23       Case No. 17-10426 (Bankr. D. Del. May 23, 2017) ......................................................................33
                             24   In re Maya Const. Co.,
                                      78 F.3d 1395 (9th Cir. 1996) .........................................................................................................30
                             25

                             26   Monster Content, LLC v. HOMES.COM, Inc.,
                                    331 B.R. 438 (N.D. Cal. 2005) ......................................................................................................31
                             27

                             28                                                                        5

                              Case: 19-30088            Doc# 1784            Filed: 05/01/19           Entered: 05/01/19 15:32:50                    Page 5 of
                                                                                         37
                                  In re Motors Liquidation Co.,
                              1       29 B.R. 510 (Bankr. S.D.N.Y. 2015) .............................................................................................31
                              2
                                  PacifiCorp and Van Cott Bagley Cornwall & McCarthy v. W.R. Grace,
                              3      2006 WL 2375371 (D. Del. 2006) .................................................................................................31

                              4   Perez v. Safety-Kleen Sys., Inc.,
                                     253 F.R.D. 508 (N.D. Cal. 2008) .............................................................................................30, 31
                              5
                                  In re Suntech Am., Inc.,
                              6       Case No. 15-10054 (CSS) (Bankr. D. Del. 2009) ..........................................................................31
                              7   In re TK Holdings, Inc.,
                              8       Case No. 17-11375 (BLS) (Bankr. D. Del. 2017) .............................................................29, 32, 35

                              9   Tulsa Professional Collection Serv., Inc. v. Pope,
                                     485 U.S. 478 (1988) .......................................................................................................................30
                             10
                                  In re USA Gymnastics,
                             11       Case No. 18-09108 (RLM) (Bankr. S.D. Ind. Feb. 25, 2018) .......................................................35
                             12   Wise v. NCD Inc.,
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13      No. 06-02027 PHX MEA, 2006 WL 3051873 ..............................................................................31
      767 Fifth Avenue




                             14   Statutes

                             15   11 U.S.C § 101 ...................................................................................................................................2, 9

                             16   11 U.S.C. § 105(a) ...............................................................................................................................16

                             17   11 U.S.C. § 341(a) ...............................................................................................................................12
                             18   11 U.S.C. § 365 ....................................................................................................................................36
                             19   11 U.S.C. § 502(b)(9) ....................................................................................................................10, 12
                             20
                                  11 U.S.C. § 503(b)(9) ......................................................................................................................6, 16
                             21
                                  11 U.S.C. § 507(a)(2) ...........................................................................................................................16
                             22
                                  11 U.S.C. § 1107(a) ...............................................................................................................................8
                             23
                                  11 U.S.C. § 1108 ....................................................................................................................................8
                             24
                                  28 U.S.C. § 157 ......................................................................................................................................8
                             25
                                  28 U.S.C. § 1334 ....................................................................................................................................8
                             26
                                  28 U.S.C. § 1408 ....................................................................................................................................8
                             27

                             28                                                                             6

                              Case: 19-30088              Doc# 1784             Filed: 05/01/19              Entered: 05/01/19 15:32:50                       Page 6 of
                                                                                            37
                                  28 U.S.C. § 1409 ....................................................................................................................................8
                              1
                                  Other Authorities
                              2

                              3   B.L.R. 3003-1 ......................................................................................................................................12

                              4   B.L.R. 5011-1(a) ....................................................................................................................................8

                              5   Bankruptcy Rule 1015(b) .......................................................................................................................8

                              6   Bankruptcy Rule 2002 .............................................................................................................18, 19, 37
                              7   Bankruptcy Rule 2002(a)(7) ....................................................................................................18, 20, 28
                              8   Bankruptcy Rule 3003(c)(2) ..........................................................................................................12, 18
                              9   Bankruptcy Rule 3003(c)(3) ................................................................................................................12
                             10
                                  Order Referring Bankruptcy Cases and Proceedings to Bankruptcy Judges, General
                             11      Order 24 ...........................................................................................................................................8

                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28                                                                              7

                              Case: 19-30088              Doc# 1784             Filed: 05/01/19              Entered: 05/01/19 15:32:50                        Page 7 of
                                                                                            37
                              1                        MEMORANDUM OF POINTS AND AUTHORITIES

                              2   I.       JURISDICTION

                              3                  The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and

                              4   1334, the Order Referring Bankruptcy Cases and Proceedings to Bankruptcy Judges, General

                              5   Order 24 (N.D. Cal.), and Bankruptcy Local Rule 5011-1(a). This is a core proceeding pursuant to

                              6   28 U.S.C. § 157(b). Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                              7   II.       BACKGROUND

                              8          On January 29, 2019 (the “Petition Date”), the Debtors commenced with the Court voluntary

                              9   cases under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their businesses and

                             10   manage their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the

                             11   Bankruptcy Code. No trustee or examiner has been appointed in either of the Chapter 11 Cases. The

                             12   Debtors’ Chapter 11 Cases are being jointly administered for procedural purposes only pursuant to
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   Bankruptcy Rule 1015(b).
      767 Fifth Avenue




                             14          On February 12, 2019, the United States Trustee (the “U.S. Trustee”) appointed an Official

                             15   Committee of Unsecured Creditors (the “Creditors Committee”). On February 15, 2019, the U.S.

                             16   Trustee appointed an Official Committee of Tort Claimants (the “Tort Claimants Committee” and,

                             17   together with the Creditors Committee, the “Committees”).

                             18          Additional information regarding the circumstances leading to the commencement of the

                             19   Chapter 11 Cases and information regarding the Debtors’ businesses and capital structure is set forth

                             20   in the Amended Declaration of Jason P. Wells in Support of the First Day Motions and Related Relief

                             21   [Docket No. 263] (the “Wells Declaration”).

                             22   III.       THE BAR DATE
                             23                  As set forth in the Wells Declaration, the Chapter 11 Cases were necessitated by a
                             24   confluence of factors resulting from the catastrophic and tragic wildfires that occurred in Northern
                             25   California in 2015, 2017, and 2018 (the “Northern California Wildfires1”) and the Debtors’ potential
                             26
                                  1
                             27    The Northern California Wildfires include, but are not limited to, the following fires: 37, Adobe,
                                  Atlas, Blue, Butte, Camp, Cascade, Cherokee, Honey, La Porte, Lobo, Maacama, McCourtney,
                             28                                                    8

                              Case: 19-30088      Doc# 1784      Filed: 05/01/19    Entered: 05/01/19 15:32:50       Page 8 of
                                                                             37
                              1   liabilities arising therefrom. The multitude of pending claims and lawsuits, and the thousands of
                              2   additional Wildfire Claims (as defined below) that will be asserted, made it abundantly clear that the
                              3   Debtors could not continue to address those claims and potential liabilities in the California state court
                              4   system, continue to deliver safe and reliable service to their 16 million customers (each, a
                              5   “Customer”), and remain economically viable. For purposes of this Motion, and all matters related
                              6   thereto (a) any claim (as such term is defined in section 101(5) of the Bankruptcy Code) related to or
                              7   in any way arising from the Northern California Wildfires (including any claim held by a Wildfire
                              8   Subrogation Claimant) is referred to herein as a “Wildfire Claim”; (b) any person or entity, including
                              9   any Governmental Unit, holding a Wildfire Claim (other than a Wildfire Subrogation Claimant) is
                             10   referred to herein as a “Wildfire Claimant”; and (c) any insurance carrier having made payments to
                             11   their insureds for any damages arising out of or relating to a Wildfire Claim, or any other party who
                             12   has acquired by assignment or otherwise obtained an interest in a claim arising out or related to such
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   payments, is referred to herein as a “Wildfire Subrogation Claimant”.
      767 Fifth Avenue




                             14                  Since the Petition Date, the Debtors have been working diligently with their advisors
                             15   and other parties in interest to stabilize their businesses and operations and collaborate with the
                             16   Committees and other key constituencies during the early stages of these Chapter 11 Cases. However,
                             17   if these cases are to progress to the next phase and continue on an expeditious path towards
                             18   confirmation, the Debtors need to establish a bar date for filing claims as part of the process to
                             19   formulate and solicit acceptances of a chapter 11 plan. In particular, in order to properly assess their
                             20   potential liabilities, including in connection with any claims estimation hearing, the Debtors will need
                             21   to evaluate the information submitted by Wildfire Claimants and Wildfire Subrogation Claimants that
                             22   the Debtors are seeking in connection with their Proofs of Claim. Indeed, the ability to engage in a
                             23   rational, reasonable, and constructive plan of reorganization formulation and negotiation process is
                             24   dependent on the ability of all parties to assess the Debtors’ liability for Wildfire Claims to be
                             25

                             26
                                  Norrbom, Nuns, Partrick, Pocket, Point, Pressley, Pythian (a.k.a. Oakmont), Redwood, Sulphur and
                             27   Tubbs.
                             28                                                       9

                              Case: 19-30088       Doc# 1784      Filed: 05/01/19     Entered: 05/01/19 15:32:50         Page 9 of
                                                                              37
                              1   addressed in a plan. Accordingly, establishing a Bar Date and Notice Procedures are of critical
                              2   importance to the progress and ultimate successful resolution of these Chapter 11 Cases.
                              3                  As set forth below, with the exception of Wildfire Claimants, Wildfire Subrogation
                              4   Claimants, and Customers2 (which are each discussed in detail below), the Debtors are proposing
                              5   standard procedures for providing notice of the Bar Date to all creditors and parties in interest that are
                              6   entitled to receive such notice in these Chapter 11 Cases, which include customary notice parties such
                              7   as the Debtors’ prepetition lenders, bondholders, other financial creditors, trade creditors, parties to
                              8   pending or threatened litigation (other than Wildfire Claimants and Wildfire Subrogation Claimants),
                              9   current and former employees, contract and lease counterparties, and other customary creditors and
                             10   parties in interest in these Chapter 11 Cases. Additionally, the Debtors are proposing to extend the
                             11   deadline for Governmental Units to file Proofs of Claim beyond the standard 180 days after the Petition
                             12   Date required under section 502(b)(9) of the Bankruptcy Code.
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13                  Due to the unique nature of these Chapter 11 Cases, including the number of potential
      767 Fifth Avenue




                             14   individual claimants and the destruction of structures to which notices of the Bar Date would
                             15   customarily be sent, the Debtors are proposing special procedures to facilitate the submission and
                             16   evaluation of Wildfire Claims, including, as discussed below, a simpler Wildfire Claim Bar Date
                             17   Notice and customized Proof of Claim Forms for both Wildfire Claimants and Wildfire Subrogation
                             18   Claimants which seek to identify critical information with respect to each potential Wildfire Claim,
                             19   including, without limitation, the relevant wildfire, the type of loss or injury, the location of the loss
                             20   or injury, the type of damages asserted, and (if applicable) whether the claim is covered by insurance
                             21   and relevant coverage information. The Debtors are also proposing special procedures for providing
                             22   notice of the Bar Date to their 16 million Customers, including a simpler Customer Bar Date Notice,
                             23   which makes clear that Customers are not required to file proofs of claim for ordinary and customary
                             24   refunds, overpayments, billing credits, deposits, or similar billing items. This shorter-form Customer
                             25
                                  2
                             26    The Debtors do not believe that Customers, in their capacity as such, have any claims against the
                                  estates that will be addressed in a chapter 11 plan because of the relief approved by the Court in the
                             27   various first day orders.
                             28                                                      10

                              Case: 19-30088       Doc# 1784       Filed: 05/01/19     Entered: 05/01/19 15:32:50         Page 10
                                                                             of 37
                              1   Bar Date Notice provides the required notice of the Bar Date and will result in substantial cost-savings
                              2   to the estates as the Debtors’ claims and noticing agent, Prime Clerk LLC (“Prime Clerk”),3 estimates
                              3   providing hard-copies of the Standard Bar Date Notice to the Debtors’ 16 million Customers would
                              4   increase the cost of preparing and mailing the Bar Date Notice by approximately $14 million – $21
                              5   million.
                              6                  In addition to serving the Bar Date Notices, the Debtors intend to provide supplemental
                              7   notice of the Bar Date (the “Supplemental Notice Plan”) to unknown creditors, including Unknown
                              8   Wildfire Claimants (as defined below). As set forth below, the Supplemental Notice Plan will be
                              9   multi-faceted, and is designed to reach its target audiences in a variety of different ways, including:
                             10   (i) multiple newspaper publication notices, (ii) digital advertising, including social media and other
                             11   paid internet search listings, (iii) television and radio advertising, (iv) email notice, and (v) dedicated
                             12   claim service centers.
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13                  As set forth in the Prime Clerk Declarations, the Debtors estimate the total cost of the
      767 Fifth Avenue




                             14   Notice Procedures, including the Supplemental Notice Plan, to be approximately $19 million - $22
                             15   million depending on the final number of noticing parties (estimated to be 16.3 million to 16.5 million
                             16   parties) and assuming eligibility for volume postage discounts obtained, which costs may be further
                             17   broken down as follows: (i) approximately $18 million - $20 million for expenses relating to service
                             18   and mailing of physical Bar Date Notices; (ii) approximately $400,000 for publication of the Bar Date
                             19   Notices; and (iii) approximately $1.0 million - $1.5 million for other costs and expenses associated
                             20   with the Supplemental Notice Plan, including costs and expenses relating to digital, television, and
                             21   radio advertising and the costs and expenses of staffing the Claim Service Centers.
                             22                  The Notice Procedures, including the Supplemental Notice Plan, were designed after
                             23   lengthy and thorough consideration by the Debtors and their advisors. The Debtors are striving to
                             24   provide individual notice to the broadest range of potentially-affected Wildfire Claimants and other
                             25

                             26
                                  3
                                   Prime Clerk was retained as the Debtors’ claims and noticing agent by Order dated February 1,
                             27
                                  2019 [Docket No. 245].
                             28                                                       11

                              Case: 19-30088        Doc# 1784      Filed: 05/01/19      Entered: 05/01/19 15:32:50         Page 11
                                                                             of 37
                              1   creditors and parties in interest as is practicable under the circumstances. Accordingly, the Debtors
                              2   are proposing the Notice Procedures that go above and beyond the requirements of applicable law.
                              3   IV.         THE BANKRUPTCY RULES
                              4                   Bankruptcy Rule 3003(c)(3) provides that the Court shall fix the time within which
                              5   Proofs of Claim may be filed. Moreover, Bankruptcy Rule 3003(c)(2) provides that any creditor
                              6   whose claim or interest (a) is not scheduled in the Debtors’ schedules of assets and liabilities and
                              7   statements of financial affairs (collectively, the “Schedules”)4 or (b) is scheduled as disputed,
                              8   contingent, or unliquidated must file a Proof of Claim by a bar date fixed by the Court. Bankruptcy
                              9   Rule 3003(c)(2) further provides that “any creditor who fails to do so shall not be treated as a creditor
                             10   with respect to such claim for the purposes of voting and distribution.” Fed. R. Bankr. P. 3003(c)(2).
                             11                   Section 502(b)(9) of the Bankruptcy Code provides that the “claim of a governmental
                             12   unit shall be timely filed if it is filed before 180 days after the date of the order for relief or such later
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   time as the Federal Rules of Bankruptcy Procedure may provide.” 11 U.S.C. §502(b)(9). Local
      767 Fifth Avenue




                             14   Bankruptcy Rule 3003-1 provides that unless otherwise ordered by the Court, and except as provided
                             15   in Bankruptcy Rule 3003(c)(3), proofs of claim or interest shall be filed pursuant to Bankruptcy Rule
                             16   3003 and “shall be filed within 90 days after the first date set for the meeting of creditors called
                             17   pursuant to 11 U.S.C. § 341(a), unless the claimant is a government unit, in which case a proof of
                             18   claim or interest shall be filed before 180 days after the date of the order for relief or such later time
                             19   as the Bankruptcy Rules may provide.” B.L.R. 3003-1. As set forth above, rather than requiring
                             20   Governmental Units to file Proofs of Claim by July 29, 2019 (i.e., within 180 days of the Petition
                             21   Date), the Debtors are seeking to extend such deadline and allow Governmental Units until the Bar
                             22   Date to file governmental claims.
                             23                   In order to proceed with these Chapter 11 Cases and solicitation of a chapter 11 plan
                             24   of reorganization, the Debtors must identify all potential voting creditors by fixing and sending out
                             25   notice to potential parties in interest of the Bar Date. Fixing the Bar Date will enable the Debtors to
                             26
                                  4
                                   The Debtors filed their Schedules on March 14, 2019 and April 15, 2019 [Docket Nos. 897-908,
                             27
                                  1459-1460].
                             28                                                        12

                              Case: 19-30088        Doc# 1784       Filed: 05/01/19      Entered: 05/01/19 15:32:50          Page 12
                                                                              of 37
                              1   receive, process, and analyze creditor claims in a timely and efficient manner, and will expedite the
                              2   administration of these Chapter 11 Cases and distributions to claimants. The analysis of Wildfire
                              3   Claims in particular is of critical importance to move these Chapter 11 Cases forward. Additionally,
                              4   setting the Bar Date will allow the Debtors to gain greater visibility into the total universe of claims
                              5   against the estates to be addressed in a plan. Further, based on the Notice Procedures set forth below,
                              6   including the Supplemental Notice Plan, the proposed Bar Date will give creditors ample opportunity
                              7   to prepare and timely file Proofs of Claim.
                              8       V.     THE PROPOSED PROCEDURES FOR FILING PROOFS OF CLAIM
                              9              a. Proposed Procedures for Filing Proofs of Claim
                             10                  The Debtors propose the following Procedures for filing Proofs of Claim:
                             11
                                                         (a)    Except as otherwise noted herein, the Bar Date for filing all Proofs of
                             12                                 Claim in the Chapter 11 Cases (including all claims of Wildfire
Weil, Gotshal & Manges LLP




                                                                Claimants, Wildfire Subrogation Claimants, Governmental Units, and
 New York, NY 10153-0119




                             13                                 Customers) shall be September 16, 2019 at 5:00 p.m. (Prevailing
      767 Fifth Avenue




                                                                Pacific Time).
                             14

                             15                          (b)    Standard Proof of Claim Forms (which include Proofs of Claim to
                                                                be filed by any Customers or Governmental Units (other than a
                             16                                 Proof of Claim filed by a Governmental Unit on account of a
                                                                Wildfire Claim)) must: (i) be written in the English language; (ii) be
                             17                                 denominated in lawful currency of the United States as of the Petition
                                                                Date (using the exchange rate, if applicable, as of the Petition Date);
                             18
                                                                (iii) conform substantially to the Standard Proof of Claim Form
                             19                                 annexed hereto as Exhibit C-1 or Official Bankruptcy Form No. 410; 5
                                                                (iv) specify by name and case number the Debtor against which the
                             20                                 Standard Proof of Claim is filed; (v) set forth with specificity the legal
                                                                and factual basis for the alleged claim; (vi) include supporting
                             21                                 documentation for the claim or an explanation as to why such
                                                                documentation is not available; and (vii) be signed by the claimant or,
                             22
                                                                if the claimant is not an individual, by an authorized agent of the
                             23                                 claimant.

                             24
                                  5
                             25     Official Bankruptcy Form No. 410 can be found at http://www.uscourts.gov/forms/bankruptcy-
                                  forms/proof-claim-0, the Official Website for the United States Bankruptcy Courts. A Proof of
                             26   Claim Form that has been customized to these Chapter 11 Cases can also be obtained on the website
                                  established in these Chapter 11 Cases, https://restructuring.primeclerk.com/pge/ (the “Case
                             27
                                  Website”).
                             28                                                     13

                              Case: 19-30088       Doc# 1784      Filed: 05/01/19     Entered: 05/01/19 15:32:50        Page 13
                                                                            of 37
                                                   (c)     Wildfire Claimant Proof of Claim Forms must: (i) be written in the
                              1                            English language; (ii) be denominated in lawful currency of the United
                              2                            States as of the Petition Date (using the exchange rate, if applicable, as
                                                           of the Petition Date); (iii) conform substantially to the Wildfire
                              3                            Claimant Proof of Claim Form annexed hereto as Exhibit C-2; (iv) set
                                                           forth with specificity the legal and factual basis for the alleged claim,
                              4                            including all of the information requested in the Wildfire Claimant
                                                           Proof of Claim Form; and (v) be signed by the Wildfire Claimant or, if
                              5                            the Wildfire Claimant is not an individual, by an authorized agent of
                              6                            the Wildfire Claimant.

                              7                    (d)     Wildfire Subrogation Claimant Proof of Claim Forms must: (i) be
                                                           written in the English language; (ii) be denominated in lawful currency
                              8                            of the United States as of the Petition Date (using the exchange rate, if
                                                           applicable, as of the Petition Date); (iii) conform substantially to the
                              9
                                                           Wildfire Subrogation Claimant Proof of Claim Form annexed hereto
                             10                            as Exhibit C-3; (iv) set forth with specificity the legal and factual
                                                           basis for the alleged claim, including all of the information requested
                             11                            in the Wildfire Subrogation Claimant Proof of Claim Form; and (v) be
                                                           signed by an authorized agent of the Wildfire Subrogation Claimant.
                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                                   (e)     Any holder of a Wildfire Claim that has either (i) filed a lawsuit
                             13
                                                           against the Debtors prior to the Petition Date or (ii) filed a Proof of
      767 Fifth Avenue




                             14                            Claim in the Chapter 11 Cases prior to the entry of the Proposed
                                                           Order, must submit the applicable Wildfire Proof of Claim Form. Any
                             15                            holder of a Wildfire Claim must file the applicable Wildfire Proof of
                                                           Claim Form even if such claimant may be included in, or represented
                             16                            by, a purported class action, class suit, class Proof of Claim, or similar
                                                           representative action filed against the Debtors with respect to such
                             17
                                                           claimant’s Wildfire Claim.
                             18
                                                   (f)     If a claimant asserts a claim against more than one Debtor or has
                             19                            claims against different Debtors, the claimant must file a separate
                                                           Proof of Claim against each Debtor. All timely filed Wildfire Proof of
                             20                            Claim Forms will be deemed filed against both PG&E Corp. and the
                             21                            Utility.

                             22                    (g)     All Proofs of Claim must be filed either (i) electronically through the
                                                           Case Website under the link entitled “Submit a Claim” (the
                             23                            “Electronic Filing System”) or (ii) by delivering the original Proof of
                                                           Claim Form by hand, or mailing the original Proof of Claim Form so
                             24                            that is received on or before the Bar Date as follows:
                             25
                                                                  If by first class mail:
                             26
                                                                  PG&E Corporation Claims Processing Center
                             27                                   c/o Prime Clerk LLC
                             28                                                14

                              Case: 19-30088   Doc# 1784    Filed: 05/01/19      Entered: 05/01/19 15:32:50        Page 14
                                                                      of 37
                                                                  Grand Central Station, PO Box 4850
                              1                                   New York, NY 10163-4850
                              2
                                                                  If by overnight courier:
                              3
                                                                  PG&E Corporation Claims Processing Center
                              4                                   c/o Prime Clerk LLC
                                                                  850 Third Avenue, Suite 412
                              5                                   Brooklyn, NY 11232
                              6
                                                                  If by hand delivery:
                              7
                                                                  PG&E Corporation Claims Processing Center
                              8                                   c/o Prime Clerk LLC
                                                                  850 Third Avenue, Suite 412
                              9
                                                                  Brooklyn, NY 11232
                             10
                                                                  -or-
                             11
                                                                  At one of the Debtors’ Claim Service Centers located at the
                             12                                   following PG&E locations: (i) 350 Salem Street, Chico, CA
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                                                  95928; (ii) 231 “D” Street, Marysville, CA 95901; (iii) 1567
                             13
                                                                  Huntoon Street, Oroville, CA 95965; (iv) 3600 Meadow View
      767 Fifth Avenue




                             14                                   Road, Redding, CA 96002; (v) 111 Stony Circle, Santa Rosa,
                                                                  CA 95401; or (vi) 1850 Soscol Ave. Ste 105, Napa, CA 94559.
                             15
                                                   (h)     A Proof of Claim shall be deemed timely filed only if it is actually
                             16                            received by Prime Clerk (i) at the addresses listed above in
                                                           subparagraph (g) or (ii) electronically through the Electronic Filing
                             17
                                                           System on or before the Bar Date.
                             18
                                                   (i)     Proofs of Claim sent by facsimile, telecopy, or electronic mail
                             19                            transmission (other than Proofs of Claim filed electronically through
                                                           the Electronic Filing System) will not be accepted.
                             20
                                                   (j)     Any person or entity (including, without limitation, individuals,
                             21
                                                           partnerships, corporations, joint ventures, trusts, and Governmental
                             22                            Units) that asserts a claim that arises from the rejection of an executory
                                                           contract or unexpired lease must file a Standard Proof of Claim Form
                             23                            based on such rejection by the later of (i) the Bar Date, and (ii) the date
                                                           that is thirty (30) days following the entry of the Court order approving
                             24                            such rejection, (which order may be the order confirming a chapter 11
                                                           plan in the Debtors’ Chapter 11 Cases) or be forever barred from doing
                             25
                                                           so.
                             26
                                                   (k)     Notwithstanding the foregoing, a party to an executory contract or
                             27                            unexpired lease that asserts a claim on account of unpaid amounts
                             28                                                15

                              Case: 19-30088   Doc# 1784    Filed: 05/01/19      Entered: 05/01/19 15:32:50         Page 15
                                                                      of 37
                                                           accrued and outstanding as of the Petition Date pursuant to such
                              1                            executory contract or unexpired lease (other than a rejection damages
                              2                            claim) must file a Standard Proof of Claim Form for such amounts on
                                                           or before the Bar Date unless an exception identified in paragraph (o)
                              3                            below applies.

                              4                    (l)     In the event that the Debtors amend or supplement their Schedules
                                                           subsequent to the date of entry of the Proposed Order, the Debtors
                              5                            shall give notice of any amendment or supplement to the holders of
                              6                            claims affected thereby, and such holders shall have until the later of
                                                           (i) the Bar Date and (ii) thirty (30) days from the date of such notice to
                              7                            file a Proof of Claim or be barred from doing so and shall be given
                                                           notice of such deadline.
                              8
                                                   (m)     Any person or entity that relies on the Schedules has the responsibility
                              9
                                                           to determine that its claim is accurately listed in the Schedules.
                             10
                                                   (n)     Notwithstanding anything herein to the contrary, any person asserting
                             11                            a claim arising under section 503(b)(9) of the Bankruptcy Code
                                                           (“503(b)(9) Claims”) against either Debtor shall be required to file
                             12                            such claim by the deadline established in the Court’s Amended Order
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                                           Pursuant to 11 U.S.C. §§ 503(b)(9) and 105(a) Establishing
                             13
                                                           Procedures for the Assertion, Resolution, and Satisfaction of Claims
      767 Fifth Avenue




                             14                            Asserted Pursuant to 11 U.S.C. § 503(b)(9) [Docket No. 725], and
                                                           nothing herein shall be deemed to amend, modify, extend, or toll the
                             15                            deadlines and procedures with respect to the filing of 503(b)(9) Claims
                                                           set forth therein.
                             16
                                                   (o)     The following persons or entities are not required to file a Proof of
                             17
                                                           Claim on or before the Bar Date, solely with respect to the claims
                             18                            described below:

                             19                            (1)    any person or entity whose claim is listed on the Schedules;
                                                                  provided that (i) the claim is not listed on the Schedules as
                             20                                   “disputed,” “contingent,” or “unliquidated,” (ii) the person or
                             21                                   entity does not dispute the amount, nature, and priority of the
                                                                  claim as set forth in the Schedules, and (iii) the person or entity
                             22                                   does not dispute that the claim is an obligation of the specific
                                                                  Debtor against which the claim is listed in the Schedules;
                             23
                                                           (2)    any person or entity whose claim has been paid in full;
                             24

                             25                            (3)    any holder of a claim allowable under section 503(b) and
                                                                  507(a)(2) of the Bankruptcy Code as an administrative expense
                             26                                   (other than any party asserting a 503(b)(9) Claim as set forth in
                                                                  paragraph (n) above);
                             27

                             28                                                16

                              Case: 19-30088   Doc# 1784    Filed: 05/01/19      Entered: 05/01/19 15:32:50        Page 16
                                                                      of 37
                                                               (4)     any person or entity who holds a claim that heretofore has been
                              1                                        allowed by Order of this Court entered on or before the Bar
                              2                                        Date;

                              3                                (5)     any holder of a claim for which a separate deadline has been
                                                                       fixed by this Court;
                              4
                                                               (6)     any person or entity (other than a holder of a Wildfire Claim)
                              5                                        who has already filed a Proof of Claim with Prime Clerk
                              6                                        against the Debtors with respect to the claim being asserted,
                                                                       utilizing a claim form that substantially conforms to the
                              7                                        Standard Proof of Claim Form or Official Form No. 410 6;

                              8                                (7)     any person or entity that holds an equity security interest in the
                                                                       Debtors, which interest is based exclusively upon the
                              9                                        ownership of common or preferred stock, membership
                             10                                        interests, partnership interests, or warrants, options, or rights to
                                                                       purchase, sell, or subscribe to such a security or interest;
                             11                                        provided, however, that if any such holder asserts a claim (as
                                                                       opposed to an ownership interest) against the Debtors
                             12                                        (including a claim relating to an equity interest or the purchase
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                                                       or sale of such equity interest), a Standard Proof of Claim must
                             13                                        be filed on or before the Bar Date;
      767 Fifth Avenue




                             14
                                                               (8)     any person or entity whose claim is limited exclusively to the
                             15                                        repayment of principal, interest, and other fees and expenses
                                                                       under any agreements (a “Debt Claim”) governing any
                             16                                        prepetition, unsecured revolving credit loan, term loan, notes,
                                                                       bonds, debentures, or other debt securities, in each case, issued
                             17                                        by or on behalf of any of the Debtors (collectively, the “Debt
                             18                                        Instruments”); provided, however, that (i) the foregoing
                                                                       exclusion shall not apply to the indenture trustee, owner
                             19                                        trustee, pass-through trustee, subordination agent, registrar,
                                                                       paying agent, administrative, loan or collateral agent, or any
                             20                                        other entity serving in a similar capacity however designated
                                                                       (collectively, an “Indenture Trustee”) under the applicable
                             21
                                                                       Debt Instrument, (ii) each such Indenture Trustee shall be
                             22                                        required to file a Standard Proof of Claim against the
                                                                       applicable Debtor, on or before the Bar Date, on account of all
                             23                                        Debt Claims against such Debtor under the applicable Debt
                                                                       Instrument, and (iii) any holder of a Debt Claim that has a
                             24                                        claim arising out of or relating to a Debt Instrument other than
                             25   6
                                   As set forth in paragraph (e) above, any holder of a Wildfire Claim (including any Wildfire
                             26   Subrogation Claimant) that already has filed a Proof of Claim nevertheless shall be required to file
                                  another timely Proof of Claim by the Bar Date in the form of the applicable Wildfire Proof of Claim
                             27   Form.
                             28                                                    17

                              Case: 19-30088       Doc# 1784     Filed: 05/01/19     Entered: 05/01/19 15:32:50          Page 17
                                                                           of 37
                                                                         a Debt Claim must file a Standard Proof of Claim with respect
                              1                                          to such claim on or before the Bar Date, unless another
                              2                                          exception identified herein applies;

                              3                                  (9)     any Customer whose claim is limited exclusively to ordinary
                                                                         and customary refunds, overpayments, billing credits, security
                              4                                          deposits or similar billing items; or
                              5                                  (10)    either Debtor having a claim against the other Debtor in these
                              6                                          Chapter 11 Cases.

                              7              b. Consequences of Failure to File a Proof of Claim

                              8                  As stated above, Bankruptcy Rule 3003(c)(2) provides that any creditor whose claim

                              9   is not scheduled or is scheduled as disputed, contingent, or unliquidated is required to file a Proof of

                             10   Claim by the Bar Date. Additionally, any creditor that fails to file a Proof of Claim by the Bar Date

                             11   “shall not be treated as a creditor with respect to such claim for the purposes of voting and

                             12   distribution.” Fed. R. Bankr. P. 3003(c)(2). Accordingly, the Debtors request that any holder of a
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   claim against the Debtors that is required to file a Proof of Claim in accordance with the Proposed
      767 Fifth Avenue




                             14   Order, but fails to do so on or before the Bar Date shall not be treated as a creditor with respect to such

                             15   claim for the purposes of voting and distribution in these Chapter 11 Cases on account of such claim.

                             16   Such claim will, for the avoidance of doubt, remain subject to discharge under any chapter 11 plan of

                             17   reorganization for the Debtors, and the holder thereof shall be subject to all applicable releases,

                             18   injunctions, and other terms of such chapter 11 plan.

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28                                                       18

                              Case: 19-30088        Doc# 1784      Filed: 05/01/19      Entered: 05/01/19 15:32:50         Page 18
                                                                             of 37
                              1   VI.        BAR DATE NOTICES
                              2              a. The Standard Bar Date Notice
                              3
                                                 Pursuant to Bankruptcy Rule 2002(a)(7) and to provide sufficient notice to all parties
                              4
                                  in interest of the Bar Date (other than Wildfire Claimants, Wildfire Subrogation Claimants, and
                              5
                                  Customers as to which procedures are described below), the Debtors propose to serve via first-
                              6
                                  class mail (i) a Standard Proof of Claim Form, and (ii) the Standard Bar Date Notice, substantially in
                              7

                              8   the form annexed hereto as Exhibit B-1, at least ninety-five (95) days prior to the Bar Date on the

                              9   following parties:
                             10                   (a)     the U.S. Trustee;
                             11
                                                  (b)     the attorneys for the Committees;
                             12
Weil, Gotshal & Manges LLP




                                                  (c)     all parties actually known to the Debtors as having claims or potential
 New York, NY 10153-0119




                             13                           claims against either of the Debtors (but excluding the holders of Wildfire
      767 Fifth Avenue




                                                          Claims) which, for the avoidance of doubt, excludes any person or entity
                             14                           that holds an equity security interest in the Debtors, which interest is based
                             15                           exclusively upon the ownership of common or preferred units, membership
                                                          interests, partnership interests, or warrants, options, or rights to purchase,
                             16                           sell, or subscribe to such a security or interest;

                             17                   (d)     all persons or entities that have filed Proofs of Claims as of the date of entry
                                                          of the Proposed Order;
                             18

                             19                   (e)     all counterparties to the Debtors’ executory contracts and unexpired leases
                                                          as of the date of entry of the Proposed Order;
                             20
                                                  (f)     all parties to pending litigation against the Debtors as of the date of entry of
                             21                           the Proposed Order (other than holders of Wildfire Claims);
                             22
                                                  (g)     all current and former employees, directors, and officers (to the extent that
                             23                           contact information for former employees, directors, and officers is
                                                          available in the Debtors’ records);
                             24
                                                  (h)     all regulatory authorities that regulate the Debtors’ businesses as of the date
                             25                           of entry of the Proposed Order;
                             26
                                                  (i)     the Offices of the California Attorney General and the U.S. Attorney for the
                             27                           Northern District of California;

                             28                                                     19

                              Case: 19-30088       Doc# 1784      Filed: 05/01/19     Entered: 05/01/19 15:32:50         Page 19
                                                                            of 37
                                                  (j)      the office of the attorney general for each state in which the Debtors
                              1                            maintain or conduct business;
                              2
                                                  (k)      the District Director of the Internal Revenue Service for the District of
                              3                            California;

                              4                   (l)      all other taxing authorities for the jurisdictions in which the Debtors
                                                           maintain or conduct business;
                              5

                              6                   (m)      all parties who have requested notice pursuant to Bankruptcy Rule 2002 as
                                                           of the date of entry of the Proposed Order; and
                              7
                                                  (n)      such additional persons and entities deemed appropriate by the Debtors.
                              8
                                                 Further, the Debtors shall post the Standard Proof of Claim Form and the Standard Bar
                              9

                             10   Date Notice on the Case Website.

                             11                  The Standard Bar Date Notice (i) sets forth the Bar Date; (ii) advises creditors under

                             12   what circumstances they must file a Standard Proof of Claim; (iii) alerts creditors to the consequences
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   of failing to timely file a Standard Proof of Claim; (iv) sets forth the address to which Standard Proofs
      767 Fifth Avenue




                             14
                                  of Claim must be sent for filing; and (v) notifies creditors that (a) Standard Proofs of Claim must be
                             15
                                  filed with original signatures, and (b) facsimile, telecopy, or electronic mail transmission of Standard
                             16
                                  Proofs of Claim (other than Proofs of Claim filed electronically through the Electronic Filing System)
                             17

                             18   are not acceptable and are not valid for any purpose. Service of the Standard Bar Date Notice shall be

                             19   substantially completed by five business days after entry of the Proposed Order. The Debtors submit

                             20   that the Standard Bar Date Notice and the noticing procedures described above will provide creditors
                             21
                                  with sufficient notice and information to file properly prepared and executed Standard Proofs of Claim
                             22
                                  in a timely manner.
                             23

                             24

                             25

                             26

                             27

                             28                                                      20

                              Case: 19-30088       Doc# 1784       Filed: 05/01/19     Entered: 05/01/19 15:32:50        Page 20
                                                                             of 37
                                             b. The Wildfire Claim Bar Date Notice and Supplemental Notice Procedures
                              1
                                                 The Wildfire Claim Bar Date Notice
                              2
                                                 As set forth above, due to the unique nature of these Chapter 11 Cases, including the
                              3
                                  number of potential individual claimants and the destruction of structures to which notices of the Bar
                              4
                                  Date would customarily be sent, the Debtors are proposing special procedures with respect to Wildfire
                              5
                                  Claims. These procedures address (a) holders of Wildfire Claims that, as of the Petition Date, already
                              6
                                  had commenced actions against the Debtors or had provided actual notice to the Debtors of their
                              7
                                  intention to commence actions against the Debtors (“Known Wildfire Claimants”), and (b) holders
                              8
                                  of Wildfire Claims that, as of the Petition Date, had not commenced actions against the Debtors or
                              9
                                  provided actual notice to the Debtors of their intention to commence actions against the Debtors
                             10
                                  (“Unknown Wildfire Claimants”). As described more fully below, the Debtors are proposing a
                             11
                                  robust noticing plan designed to ensure widespread notice is provided to all holders and potential
                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                  holders of Wildfire Claims of the obligation to timely file the applicable Wildfire Proof of Claim Form.
                             13
      767 Fifth Avenue




                                                 Pursuant to Bankruptcy Rule 2002(a)(7) and to provide sufficient notice of the Bar Date
                             14
                                  to all Known Wildfire Claimants, the Debtors propose to serve via first-class mail (i) the Wildfire
                             15
                                  Claim Bar Date Notice, substantially in the form annexed hereto as Exhibit B-2, and (ii) a Wildfire
                             16
                                  Claimant Proof of Claim Form or Wildfire Subrogation Claimant Proof of Claim Form, as applicable,
                             17
                                  at least ninety-five (95) days prior to the Bar Date. Further, the Debtors shall post the Wildfire
                             18
                                  Claimant Proof of Claim Form, the Wildfire Subrogation Claimant Proof of Claim Form, and the
                             19
                                  Wildfire Claim Bar Date Notice on the Case Website. The Wildfire Claim Bar Date Notice and the
                             20
                                  applicable Wildfire Proof of Claim Form will be mailed to each Known Wildfire Claimant at the
                             21
                                  address for the attorney of record set forth in the complaint initiating the prepetition action (or other
                             22
                                  document or correspondence notifying the Debtors of an intention to commence a prepetition action),
                             23
                                  and to (i) Willkie Farr & Gallagher LLP, as attorneys for the Ad Hoc Committee of Wildfire
                             24
                                  Subrogation Claimants, and (ii) Stutzman, Bromberg, Esserman & Plifka, P.C., as attorneys for the
                             25
                                  Ad Hoc Committee of Public Entity Wildfire Claimants. Similar notice will be sent by first class mail
                             26
                                  to any holder of a Wildfire Claim that has filed a Proof of Claim on or prior to the entry of a Proposed
                             27

                             28                                                      21

                              Case: 19-30088       Doc# 1784       Filed: 05/01/19     Entered: 05/01/19 15:32:50        Page 21
                                                                             of 37
                              1   Order at the address listed in such Proof of Claim.7 To supplement the foregoing, the Debtors will
                              2   make efforts to send by first class mail the foregoing notice to property owners of destroyed homes
                              3   within the areas affected by the 2017 Northern California Wildfires using proprietary data maintained
                              4   by Geographical Information Systems (“GIS”) satellite experts retained by the Debtors in connection
                              5   with the prepetition litigation. In addition, the Debtors will request that certain third parties who may
                              6   be in possession of contact information for additional potential Wildfire Claimants provide such
                              7   information for the Debtors’ use in identifying such claimants. Information the Debtors will seek
                              8   includes: (i) contact information stored in a database maintained by BrownGreer PLC, which lists
                              9   persons or entities that have Wildfire Claims in connection with the State court litigation related to the
                             10   2017 Northern California Wildfires; and (ii) contact information maintained by the subrogation
                             11   insurance carriers for persons or entities that have filed insurance claims or have received payment
                             12   under any insurance policy for any damages arising out of or relating to a Wildfire Claim. To the
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   extent such information is provided to the Debtors reasonably in advance of the entry of the Proposed
      767 Fifth Avenue




                             14   Order, the Debtors will send the foregoing notice by first class mail to any potential Wildfire Claimants
                             15   identified in such sources at the addresses listed for them in those sources.
                             16                  As set forth above, the Wildfire Claim Bar Date Notice is a shorter and more
                             17   streamlined form of Bar Date Notice that has been specifically designed and tailored for Wildfire
                             18   Claimants and Wildfire Subrogation Claimants. The Wildfire Claim Bar Date Notice (i) sets forth
                             19   the Bar Date; (ii) advises Wildfire Claimants and Wildfire Subrogation Claimants of their obligation
                             20   to file the applicable Wildfire Proof of Claim Form; (iii) alerts the Wildfire Claimants and Wildfire
                             21   Subrogation Claimants to the consequences of failing to file a timely Wildfire Proof of Claim Form;
                             22
                                  7
                                    The list of Known Wildfire Claimants set forth in the Debtors’ Schedule E/F (filed on March 14,
                             23   2019) was compiled from a review of all complaints related to the North Bay, Camp and Butte
                                  wildfires filed as of the Petition Date. Schedule E/F also incorporates a list of individuals who may
                             24   have contracted or corresponded with the Debtors through their claims management process
                             25   regarding potential Wildfire Claims but who had not yet commenced formal litigation at the time of
                                  correspondence. The list of Wildfire Claims set forth in Schedule E/F reflects approximately 13,700
                             26   individual Known Wildfire Claimants. Taking into account additional related notice parties
                                  identified in the Schedules, the total number of parties to receive the Wildfire Claim Bar Date Notice
                             27   is estimated to be approximately 38,400.
                             28                                                      22

                              Case: 19-30088       Doc# 1784       Filed: 05/01/19     Entered: 05/01/19 15:32:50         Page 22
                                                                             of 37
                              1   and (iv) sets forth the address to which Wildfire Proof of Claim Forms must be sent for filing. Service
                              2   of the Wildfire Claim Bar Date Notice on all Known Wildfire Claimants shall be substantially
                              3   completed by five business days after entry of the Proposed Order. The Debtors submit that the
                              4   Wildfire Claim Bar Date Notice and the noticing procedures described therein will provide Known
                              5   Wildfire Claimants with sufficient notice and information to file properly prepared and executed
                              6   Proofs of Claim in a timely manner.
                              7              c. The Supplemental Notice Plan
                              8                  In light of the destruction of structures to which notices of a Bar Date would
                              9   customarily be sent, the Debtors have consulted with Prime Clerk on the most efficient and practical
                             10   way to notify Unknown Wildfire Claimants and as many other parties as practicable of the proceedings
                             11   and the Bar Date and have developed the Supplemental Notice Plan. As further described below, the
                             12   Supplemental Notice Plan is multi-faceted, and is designed to reach its target audiences in a variety of
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   different ways, including: (i) multiple newspaper publication notices, (ii) digital advertising, including
      767 Fifth Avenue




                             14   social media and other paid internet search listings, (iii) television and radio advertising, (iv) email
                             15   notice, and (v) dedicated claim service centers.
                             16                  The below summarizes the noticing strategy that aims to reach individuals impacted by
                             17   the Northern California Wildfires in Napa, Lake, Sonoma, Mendocino, Nevada, Butte, and Humboldt
                             18   counties, all of the counties impacted by the Northern California Wildfires. As set forth in the Prime
                             19   Clerk Declaration, the Debtors believe this Supplemental Notice Plan will maximize notice of the Bar
                             20   Date to adults in the impacted areas and those who may have moved within or out of those counties in
                             21   the past two years. As set forth in the Prime Clerk Declarations, the non-traditional noticing strategy
                             22   outlined below will be delivered over a four-week period and the total cost of the Supplemental Notice
                             23   Plan is estimated to be approximately $1.5 million – $2.0 million. These noticing media have been
                             24   designed in combination to ensure the broadest, yet most-targeted and efficient, noticing program
                             25   practicable. The primary components of the Supplemental Notice Plan are summarized as follows:
                             26
                                             (a) Publication of the Bar Date Notice.
                             27
                                                     (i) Multiple Newspaper Publications. The information set forth in the Standard
                             28                                                  23

                              Case: 19-30088       Doc# 1784       Filed: 05/01/19     Entered: 05/01/19 15:32:50         Page 23
                                                                             of 37
                                                    Bar Date Notice will be published three times in each of the Wall Street
                              1                     Journal, USA Today, the Los Angeles Times, San Francisco Chronicle, The
                              2                     Bakersfield Californian, The Fresno Bee, The Modesto Bee, The Sacramento
                                                    Bee, The Santa Rosa Press Democrat, The San Jose Mercury News, The East
                              3                     Bay Times, The Stockton Record, the Paradise Post, and the Chico
                                                    Enterprise-Record. These are the same publications in which the Notice of
                              4                     Commencement was previously published. Additionally, each of the
                                                    Standard Bar Date Notice, the Wildfire Claim Bar Date Notice, and the
                              5                     Customer Bar Date Notice will be posted on the Case Website.
                              6
                                         (b) Dedicated Website(s) and Toll-Free Numbers.
                              7
                                                (i) The Debtors, through Prime Clerk, have established a dedicated Case
                              8                     Website and toll-free numbers. The Case Website and toll-free numbers will
                                                    be prominently displayed in all printed notice documents and other paid
                              9                     advertising and will provide notice of the Bar Date and all requirements to
                             10                     comply therewith, and other relevant information relating to the Chapter 11
                                                    Cases. Included within the Case Website will be a page specifically tailored
                             11                     to, and designed for, the holders of Wildfire Claims, which will, among other
                                                    things, inform them of certain key dates and deadlines, allow them to view
                             12                     certain key documents in the Chapter 11 Cases free of charge, and allow
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                                    holders of Wildfire Claims and other creditors to register their email
                             13                     addresses and consent to e-mail service of certain notices required to be sent
      767 Fifth Avenue




                             14                     during the Chapter 11 Cases. In addition, Spanish, Mandarin, Tagolog,
                                                    Vietnamese, and Korean language translations of the Customer Bar Date
                             15                     Notice will be available for download on the Case Website.

                             16          (c) Digital Advertising.
                             17                 (i) As soon as practicable following entry of the Proposed Order, the Debtors,
                                                    through Prime Clerk, will implement both (1) a broad-based geographic
                             18                     effort to provide notice to a large majority of online adults in the six affected
                             19                     counties using available data related to adult online usage, and (2) digital
                                                    matching to precisely target a known universe of individuals who have
                             20                     moved within or out of the affected counties in the past year.

                             21                (ii) This digital effort is estimated to reach approximately 750,000 individuals,
                                                    or approximately 70% of the adult population estimated to be approximately
                             22
                                                    1 million individuals, in the six affected counties through a combination of
                             23                     Facebook, Google Display Network™, and targeted news website ads.

                             24                (iii) In order to target individuals who have moved within or out of the affected
                                                     counties, Prime Clerk will utilize U.S. Postal Service data and private
                             25                      databases. Prime Clerk will then match those names to digital advertising
                                                     targets (e.g., using phone numbers to match to Facebook profiles) and target
                             26
                                                     digital ads to that list.
                             27

                             28                                                 24

                              Case: 19-30088   Doc# 1784      Filed: 05/01/19     Entered: 05/01/19 15:32:50         Page 24
                                                                        of 37
                                             (d) Television and Radio.
                              1
                                                    (i) All of the affected counties are within four designated market areas in
                              2
                                                        California, which render television and radio advertising fairly cost efficient
                              3                         and effective. The Debtors, through Prime Clerk, will utilize such methods to
                                                        run advertisements – in both English and Spanish – to reach some of the
                              4                         more rural affected areas and audiences that may not be otherwise exposed to
                                                        online noticing.8
                              5
                                             (e) Email Notice.
                              6

                              7                     (i) The Debtors have email information for approximately 40% of their
                                                        Customers. Accordingly, to supplement the hard-copy notice to Customers
                              8                         described above, the Debtors intend to send the Customer Bar Date Notice to
                                                        such parties via email as well, with a link to the online proof of claim
                              9                         submission portal.
                             10
                                             (f) Claim Service Centers.
                             11
                                                    (i) The Debtors intend to utilize certain of their existing customer billing service
                             12                         centers as claims service centers (“Claim Service Centers”). Prime Clerk
Weil, Gotshal & Manges LLP




                                                        staff will supplement existing staff at the Debtors’ Chico, Marysville,
 New York, NY 10153-0119




                             13                         Oroville, Redding, Santa Rosa, and Napa billing center locations where
      767 Fifth Avenue




                                                        members of the affected communities may go to ask general questions about
                             14                         the claims process. Additionally, Customers will be able to hand deliver
                             15                         Proofs of Claim to the Claim Service Centers during normal business hours
                                                        and receive a date-stamped receipt. The individuals staffing the Claim
                             16                         Service Centers will make clear that that no legal advice would be provided.
                                                        In addition, the Bar Date Notices will be posted in each of the Debtors’
                             17                         approximately seventy-five (75) billing service center locations.
                             18

                             19

                             20

                             21

                             22

                             23

                             24   8
                                    As set forth in the Prime Clerk Declarations, the Supplemental Notice Plan’s television and radio
                             25   advertisements will deliver approximately 150 gross rating points (GRPs) or rough equivalent each
                                  on English television, Spanish television, English radio, and Spanish radio. GRPs are a standard
                             26   measure of delivery in advertising. In this instance, the Supplemental Notice Plan’s advertisements
                                  will be seen by an average adult 1.5 times on television and heard 1.5 times on radio, although many
                             27   individuals will see the advertisements numerous times and some may not see it at all.
                             28                                                     25

                              Case: 19-30088      Doc# 1784       Filed: 05/01/19    Entered: 05/01/19 15:32:50         Page 25
                                                                            of 37
                              1                  The Supplemental Notice Plan is reasonably calculated to provide notice to all
                              2   unknown creditors, including all Unknown Wildfire Claimants, and parties in interest, and, therefore,
                              3   should be approved.
                              4              d. The Customer Bar Date Notice
                              5
                                                 The Debtors are also proposing special procedures for providing notice of the Bar Date
                              6
                                  to their 16 million Customers, including a simpler Customer Bar Date Notice. As noted above, this
                              7
                                  shorter-form Customer Bar Date Notice will result in substantial cost-savings to the estates, but,
                              8

                              9   importantly, will provide adequate notice of the Bar Date and how to comply therewith.

                             10                  The Customer Bar Date Notice (i) sets forth the Bar Date; (ii) advises Customers under

                             11   what circumstances they must file a Standard Proof of Claim; (iii) makes clear that Customers are not
                             12
                                  required to file proofs of claim for ordinary and customary refunds, overpayments, billing credits,
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
                                  deposits, or similar billing items, (iv) alerts Customers to the consequences of failing to file a timely
      767 Fifth Avenue




                             14
                                  Standard Proof of Claim; and (iv) sets forth the address to which Standard Proofs of Claim must be
                             15
                                  sent for filing. In addition, the Customer Bar Date Notice includes bold and conspicuous language
                             16

                             17   alerting Customers that may potentially have Wildfire Claims of their obligation to file the applicable

                             18   Wildfire Proof of Claim Form by the Bar Date (which is available for download or submission on the
                             19   Case Website) – thereby providing actual notice of the procedures for filing Wildfire Proof of Claim
                             20
                                  Forms to any Unknown Wildfire Claimants that are Customers of the Debtors or have otherwise
                             21
                                  provided the Debtors with a forwarding address. The Customer Bar Date Notice will also direct
                             22
                                  Customers to the Case Website where such parties may register an email address and request electronic
                             23

                             24   notice for the duration of the Chapter 11 Cases. Service of the Customer Bar Date Notice shall be

                             25   given by first class mail at the last known address for each Customer as reflected in the Debtors’

                             26   records and shall be substantially completed within approximately fifteen business days of entry of
                             27   the Proposed Order.
                             28                                                      26

                              Case: 19-30088       Doc# 1784       Filed: 05/01/19     Entered: 05/01/19 15:32:50        Page 26
                                                                             of 37
                                  VII.       PROOF OF CLAIM FORMS
                              1

                              2                  With the assistance of Prime Clerk, the Debtors have prepared the Standard Proof of

                              3   Claim Form, the Wildfire Claimant Proof of Claim Form, and the Wildfire Subrogation Claimant

                              4   Proof of Claim Form, substantially in the forms annexed hereto as Exhibits C-1, C-2, and C-3,
                              5   respectively, which substantially conform to Official Form 410, but have been tailored to these
                              6
                                  Chapter 11 Cases. The substantive modifications to Official Form 410 proposed by the Debtors
                              7
                                  include: (a) indicating how the Debtors have identified each creditor’s respective claim, including, if
                              8
                                  available, the amount of the claim and whether the claim has been listed as contingent, unliquidated,
                              9

                             10   or disputed; and (b) adding certain instructions. The Standard Proof of Claim Form, Wildfire Claimant

                             11   Proof of Claim Form, and Wildfire Subrogation Claimant Proof of Claim Form may be further

                             12   customized by the Debtors (to the extent possible) to contain certain information about the creditor
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
                                  and the Debtor against which the creditor may have a claim.
      767 Fifth Avenue




                             14
                                                 Additionally, the Wildfire Claimant Proof of Claim Form and Wildfire Subrogation
                             15
                                  Claimant Proof of Claim Form 9 request important information relating to the Wildfire Claims,
                             16
                                  including information to identify the relevant wildfire, the specifics of the type of loss or injury, the
                             17

                             18   location of the loss or injury, the type of damages asserted, and (if applicable) whether the claim is

                             19   covered by insurance and the details with respect thereto. It is abundantly clear that a gating issue in
                             20   these cases is the magnitude of the Debtors’ liability with respect to Wildfire Claims to be addressed
                             21
                                  in a plan of reorganization. Although the Debtors certainly have no intention of having the Court
                             22
                                  address all of the Wildfire Claims on a claim by claim basis, the information being requested is critical
                             23
                                  to assessing the Debtors’ aggregate liability, overall and for different categories of claims. For
                             24

                             25

                             26
                                  9
                                    The Wildfire Subrogation Proof of Claim form allows Wildfire Subrogation Claimants to submit a
                             27   single master Proof of Claim on account of multiple Wildfire Claims.
                             28                                                      27

                              Case: 19-30088       Doc# 1784       Filed: 05/01/19     Entered: 05/01/19 15:32:50        Page 27
                                                                             of 37
                                  instance, identifying the relevant fire and the location of the loss or injury is necessary to ensure that
                              1

                              2   liability findings made with respect to the individual fires are carried through to the corresponding

                              3   claims. Information concerning the types of damages asserted is required to enable the Debtors and

                              4   other parties to calculate an accurate measure of damages. Identifying whether a claim has been
                              5   covered by insurance is required to value claims accurately and avoid any double-counting of losses
                              6
                                  recovered across the different categories of claimants (i.e., Wildfire Claimants and Wildfire
                              7
                                  Subrogation Claimants). The Debtors believe that obtaining this information will be essential to the
                              8
                                  claims estimation and resolution process whether the aggregate amount of liability relating to Wildfire
                              9

                             10   Claims is established consensually—as is the Debtors’ hope—or otherwise.                   Moreover, the

                             11   information being requested is limited and has been tailored and organized in a streamlined manner

                             12   so that providing the same will not impose any undue burden on any Wildfire Claimant.
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
                                                 In light of the sensitive nature of certain of the injuries and damages likely to be asserted
      767 Fifth Avenue




                             14
                                  in connection with the Wildfire Claims, the Debtors request that the supporting documentation
                             15
                                  submitted in connection with Wildfire Proof of Claim Forms remain confidential in these Chapter 11
                             16
                                  Cases and not be available to the general public. Copies of such information may be provided to
                             17

                             18   counsel for the Committees, the U.S. Trustee and any additional parties the Court directs but only after

                             19   each such party agrees to keep the information provided in the applicable Wildfire Proof of Claim
                             20   Forms confidential.
                             21
                                                 Accordingly, the Debtors submit that the Proof of Claim Forms substantially conform
                             22
                                  to Official Form 410 and should be approved.
                             23
                                  VIII.       BASIS FOR RELIEF REQUESTED
                             24

                             25              a. The Proposed Bar Date and Procedures are Reasonably
                                                Calculated to Provide Due and Proper Notice
                             26
                                                 Bankruptcy Rule 2002(a)(7) requires a debtor to provide at least twenty-one (21) days’
                             27

                             28                                                       28

                              Case: 19-30088       Doc# 1784       Filed: 05/01/19      Entered: 05/01/19 15:32:50         Page 28
                                                                             of 37
                                  notice of the time fixed for filing Proofs of Claim. Under the Proposed Order, the Debtors will be
                              1

                              2   providing at least ninety-five (95) days’ notice (and in some instances, as much as one hundred and

                              3   ten (110) days’ notice) to all known creditors, including Known Wildfire Claimants, Governmental

                              4   Units, and Customers. With respect to the Standard Bar Date Notice and Wildfire Claim Bar Date
                              5   Notice, Prime Clerk will have five (5) business days from the date of entry of the Proposed Order to
                              6
                                  complete the mailing of the Standard Bar Date Notice to known claimants. With respect to the
                              7
                                  Customer Bar Date Notice, Prime Clerk will need approximately fifteen business (15) days upon
                              8
                                  entry of the Proposed Order to substantially complete the mailing of the Customer Bar Date Notice.
                              9

                             10   Additionally, the Supplemental Notice Plan is specifically designed to ensure that all reasonably

                             11   practicable efforts have been undertaken to provide notice to unknown claimants, including all

                             12   Unknown Wildfire Claimants, of the Bar Date and all of the requirements to file a timely Proof of
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
                                  Claim.
      767 Fifth Avenue




                             14
                                                 Accordingly, the Debtors submit that the proposed Bar Date and all Notice Procedures
                             15
                                  related thereto provide sufficient notice and time for all parties in interest, including Wildfire
                             16
                                  Claimants, Wildfire Subrogation Claimants, Governmental Units, and Customers, to assert their
                             17

                             18   claims. Further, because the proposed Notice Procedures will provide notice to all known claimants

                             19   by mail and notice to any unknown claimants pursuant to the Supplemental Notice Plan, the Debtors
                             20   submit that the proposed Notice Procedures are reasonably calculated to provide notice to all parties
                             21
                                  that may wish to assert a claim in these Chapter 11 Cases and are entirely consistent with due process.
                             22
                                  Indeed, the Debtors’ proposed notice period of approximately ninety-five (95) days is not only
                             23
                                  consistent with but largely exceeds the notice periods provided claimants in other non-asbestos mass
                             24

                             25   tort cases. See In re TK Holdings, Inc., Case No. 17-11375 (BLS) (Bankr. D. Del. 2017) (approving

                             26   79 day bar date notice period for individuals asserting personal injury, wrongful death, or property

                             27   damage that resulted from defective airbag inflator); In re Blitz U.S.S., Inc., Case No. 11-13603
                             28                                                     29

                              Case: 19-30088       Doc# 1784      Filed: 05/01/19     Entered: 05/01/19 15:32:50        Page 29
                                                                            of 37
                                  (PJW) (Bankr. D. Del. 2011) (Docket No. 1619) (approving 61 day bar date notice period for personal
                              1

                              2   injury claims that resulted from defective gasoline cans); In re Exide Techs., Case No. 02-11125

                              3   (KJC) (Bankr. D. Del. 2002) (Docket No. 1989) (approving 52 day bar date notice period for personal

                              4   injury, property damage, and other claims relating to exposure to lead and other heavy metals); In re
                              5   Suntech Am., Inc., Case No. 15-10054 (CSS) (Bankr. D. Del. 2009) (Docket No. 86) (establishing 35
                              6
                                  day bar date notice period for creditors to file proofs of claim, including creditors in connection with
                              7
                                  various commercial litigations, including various antitrust, breach of contract, and products liability
                              8
                                  litigations).
                              9

                             10                   Prime Clerk will also post the Proof of Claim Forms, along with instructions for filing

                             11   such claims or interests, on the Case Website. The Bar Date Notices also will provide that the

                             12   Debtors’ Schedules may be accessed through the same websites or by contacting Prime Clerk at the
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
                                  applicable toll-free number or email address, as set forth in the Bar Date Notices.
      767 Fifth Avenue




                             14
                                              b. The Notice Procedures and the Supplemental Notice Plan Satisfy Due Process
                             15                  for Wildfire Claimants and Other Unknown Creditors and Parties in Interest in
                                                 the Chapter 11 Cases
                             16
                                                  For notice purposes, bankruptcy law divides creditors into two types, “known” and
                             17

                             18   “unknown.” Due process requires that known creditors receive actual written notice of a debtor’s

                             19   bankruptcy filing and claims bar date. See In re Maya Const. Co., 78 F.3d 1395, 1399 (9th Cir.
                             20   1996); Chemetron Corp. v. Jones, 72 F.3d 341, 346 (3d Cir. 1995); In re Argonaut Fin. Servs., Inc.,
                             21
                                  164 B.R. 107, 112 (N.D. Cal. 1994). For unknown creditors, constructive notice by publication
                             22
                                  typically satisfies the requirements of due process. See Id; Perez v. Safety-Kleen Sys., Inc., 253
                             23
                                  F.R.D. 508, 518 (N.D. Cal. 2008). As characterized by the Supreme Court, a known creditor is one
                             24

                             25   whose identity is either known or “reasonably ascertainable by the debtor.” Tulsa Professional

                             26   Collection Serv., Inc. v. Pope, 485 U.S. 478, 490 (1988); In re Caracciolo, No. ADV. 05-90348-H11,

                             27   2006 WL 6604324, at *4 (Bankr. S.D. Cal. Dec. 13, 2006); Perez v. Safety-Kleen Sys., Inc., 253
                             28                                                      30

                              Case: 19-30088        Doc# 1784      Filed: 05/01/19     Entered: 05/01/19 15:32:50        Page 30
                                                                             of 37
                                  F.R.D. at 518. In contrast, an unknown creditor is one whose “interests are either conjectural or
                              1

                              2   future or, although they could be discovered upon investigation, do not in due course of business

                              3   come to knowledge [of the debtor].” See Id.; In re Argonaut Fin. Servs., Inc., 164 B.R. at 112.

                              4                  The Debtors have information regarding the names and contact information for the
                              5   attorneys of record of many holders of Wildfire Claims based on prepetition lawsuits. However,
                              6
                                  many potential claimants had not commenced actions as of the Petition Date (or otherwise provided
                              7
                                  actual notice to the Debtors of their intention to do so) and, because many homes and buildings were
                              8
                                  destroyed, the Debtors do not have names and addresses of many potential claimants to which they
                              9

                             10   would otherwise mail notice. As the Third Circuit explained in Chemetron, “reasonable diligence

                             11   does not require ‘impracticable and extended searches . . . in the name of due process. . . . The

                             12   requisite search instead focuses on a debtor’s own books and records. Efforts beyond a careful
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
                                  examination of these documents are generally not required. Only those claimants who are identifiable
      767 Fifth Avenue




                             14
                                  through a diligent search are ‘reasonably ascertainable’ and hence ‘known’ creditors.” Chemetron,
                             15
                                  72 F.3d 346-347; Wise v. NCD Inc., No. 06-02027 PHX MEA, 2006 WL 3051873, at *3 (“A claim
                             16
                                  is reasonably ascertainable if the debtor has in his possession, at the very least, some specific
                             17

                             18   information that reasonably suggests both the claim for which the debtor may be liable and the entity

                             19   to whom he would be liable”); see also In re Motors Liquidation Co., 29 B.R. 510, 550 (Bankr.
                             20   S.D.N.Y. 2015) (surveying decisions discussing the reasonably ascertainable standard and finding,
                             21
                                  “[t]he takeaway from the cases discussing the general principles helping courts decide what are
                             22
                                  ‘known’ and ‘unknown’ claims is that the debtor must make effective use of the information already
                             23
                                  available, but the fact that additional claims may be ‘foreseeable’ does not make them ‘known.’”);
                             24

                             25   Monster Content, LLC v. HOMES.COM, Inc., 331 B.R. 438, 442 (N.D. Cal. 2005) (“Reasonable

                             26   diligence does not require ‘impracticable and extended searches ... in the name of due process.’ A

                             27   debtor does not have a ‘duty to search out each conceivable or possible creditor and urge that person
                             28                                                     31

                              Case: 19-30088       Doc# 1784      Filed: 05/01/19    Entered: 05/01/19 15:32:50        Page 31
                                                                            of 37
                                  or entity to make a claim against it.’”); Perez v. Safety-Kleen Sys., Inc., 253 F.R.D. at 518.
                              1

                              2                  Creditor name and address information which a debtor can only acquire from a third-

                              3   party vendor through a time-consuming and expensive process, is not reasonably ascertainable to

                              4   such debtor. Indeed, Courts have affirmed that debtors are not obligated to search public records for
                              5   creditor name and address information, even if that would be helpful here. See PacifiCorp and Van
                              6
                                  Cott Bagley Cornwall & McCarthy v. W.R. Grace, 2006 WL 2375371, *9-10 (D. Del. 2006)
                              7
                                  (explaining that “reasonable diligence” is a fact specific inquiry, and, contrary to the appellant’s
                              8
                                  allegations, there is no obligation to search public records for claimant names and addresses in all
                              9

                             10   situations). Moreover, in determining the appropriate level of notice, Courts will consider the cost

                             11   and administrative burden of providing actual notice to a large class of creditors. See Fogel v. Zell,

                             12   221 F.3d 955, 963 (7th Cir. 2000) (“Notice by publication may thus be entirely appropriate when
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
                                  potential claimants are numerous, unknown, or have small claims (whether nominally or. . .
      767 Fifth Avenue




                             14
                                  realistically)—all circumstances that singly or in combination may make the cost of ascertaining the
                             15
                                  claimants’ names and addresses and mailing each one a notice of the bar date and processing the
                             16
                                  responses consume a disproportionate share of the assets of the debtor’s estate.”); Matter of GAC
                             17

                             18   Corp., 681 F.2d 1295, 1300 (11th Cir. 1982) (reasoning that constructive notice is appropriate when

                             19   it would have been extremely burdensome and costly to serve certain individual claimants within a
                             20   larger class of creditors with actual notice of the bar date); In re Jewelart, Inc., 71 B.R. 968, 973
                             21
                                  (Bankr. C.D. Cal. 1987) (approving notice by publication as the most reasonable and practical
                             22
                                  available, given the limited resources available to the trustee and the limited funds to be distributed).
                             23
                                                 Despite the fact that certain of the holders of Wildfire Claims are unknown creditors
                             24

                             25   and, consistent with the case law, are entitled to only constructive notice during the Chapter 11 Cases,

                             26   the Debtors plan to undertake the Supplemental Notice Procedures, which, as noted, have been

                             27   specifically-tailored and designed to notify as many holders of Wildfire Claims as practicable under
                             28                                                      32

                              Case: 19-30088       Doc# 1784       Filed: 05/01/19     Entered: 05/01/19 15:32:50         Page 32
                                                                             of 37
                                  the circumstances, of the Bar Date and other key deadlines and information relevant to the Chapter
                              1

                              2   11 Cases. The Supplemental Notice Procedures are expected to cost approximately $1.5 million -

                              3   $2.0 million, comprised of approximately $400,000 for publication of the Bar Date Notices and $1.0

                              4   million - $1.5 million for other costs and expenses relating to digital, television, and radio advertising
                              5   and the costs and expenses of staffing the Claim Service Centers. The Debtors believe that the Notice
                              6
                                  Procedures are reasonable, go well-beyond the requirements of applicable law and due process
                              7
                                  requirements, and should be approved.
                              8
                                                 As discussed above, the Debtors and their advisors have carefully designed the
                              9

                             10   Supplemental Notice Plan to provide notice to Unknown Wildfire Claimants (and other unknown

                             11   creditors) through a variety of media, including widespread dissemination of publication notices,

                             12   social media posts, television and radio advertising, email notice, and Claim Service Centers.
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
                                  Moreover, the reach and frequency of the Supplemental Notice Plan, and its use of new media, is
      767 Fifth Avenue




                             14
                                  consistent with, if not more developed than, similar new media notice plans, which courts have found
                             15
                                  to provide sufficient notice to large groups of unknown creditors. See In re TK Holdings Inc., Case
                             16
                                  No. 17-11375 (Bankr. D. Del. Nov. 3, 2017) [Docket Nos. 959 and 1102] (implementing
                             17

                             18   supplemental plan utilizing digital, print, and radio advertising to provide notice of bar date and other

                             19   key dates and information to potential creditors residing in Puerto Rico and the U.S. Virgin Island,
                             20   who were unable to receive mail due to recent natural disasters); In re Energy Future Holdings Corp.,
                             21
                                  Case No. 14-10979, Hr’g Tr. 83:13-20 (Bankr. D. Del. Dec. 18, 2015) (court approved noticing plan
                             22
                                  for unknown asbestos claimants, which included internet banner advertisements and sponsored
                             23
                                  searches on Google, Bing, and Yahoo!, and subsequently denied a late-filed class proof of claim
                             24

                             25   emphasizing that to allow the claim “would be in effect a collateral attack on what this Court has

                             26   already done, which is set a bar date as required by the bankruptcy rules . . . and establishing and

                             27   approving an elaborate noticing procedure that cost several million dollars designed to provide a
                             28                                                       33

                              Case: 19-30088        Doc# 1784      Filed: 05/01/19      Entered: 05/01/19 15:32:50         Page 33
                                                                             of 37
                                  notice as adequately as possible to as many possible claimants as possible.); In re Garlock Sealing
                              1

                              2   Technologies LLC, Case No. 10-31607 (Bankr. W.D.N.C. 2010) [Docket Nos. 4378, 4542]

                              3   (approving noticing plan for unknown asbestos claimants which supplemented publication notice

                              4   with internet banner advertisements and sponsored searches on Google, Bing, and Yahoo!); In re Lily
                              5   Robotics, Inc., Case No. 17-10426 (Bankr. D. Del. May 23, 2017) [Docket No. 272] (approving
                              6
                                  noticing plan for customers which supplemented publication notice with weekly posts on the
                              7
                                  Debtors’ Facebook and Twitter pages).
                              8
                                                 Accordingly, the Debtors submit that no further or other notice of the Bar Date is
                              9

                             10   necessary and that the proposed Notice Procedures provide due and proper notice of the Bar Date.

                             11              c. The Proof of Claim Forms Substantially Conform to Official Form 410 and
                                                Should be Approved
                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                                                 As set forth above, the Debtors have prepared the Standard Proof of Claim Form, the
                             13
      767 Fifth Avenue




                             14   Wildfire Claimant Proof of Claim Form, and the Wildfire Subrogation Claimant Proof of Claim Form,

                             15   substantially in the forms annexed hereto as Exhibits C-1, C-2, and C-3, respectively, which
                             16   substantially conform to Official Form 410, but have been tailored to these Chapter 11 Cases. The
                             17
                                  substantive modifications to Official Form 410 proposed by the Debtors include: (a) indicating how
                             18
                                  the Debtors have identified each creditor’s respective claim, including, if available, the amount of the
                             19
                                  claim and whether the claim has been listed as contingent, unliquidated, or disputed; and (b) adding
                             20

                             21   certain instructions. The Standard Proof of Claim Form, Wildfire Claimant Proof of Claim Form, and

                             22   Wildfire Subrogation Claimant Proof of Claim Form may be further customized by the Debtors (to

                             23   the extent possible) to contain certain information about the creditor and the Debtor against which the
                             24   creditor may have a claim.
                             25
                                                 Additionally, as set forth above and in the Orsini Declaration, the Wildfire Claimant
                             26
                                  Proof of Claim Form and Wildfire Subrogation Claimant Proof of Claim Form request important
                             27

                             28                                                     34

                              Case: 19-30088       Doc# 1784      Filed: 05/01/19     Entered: 05/01/19 15:32:50        Page 34
                                                                            of 37
                                  information relating to the Wildfire Claims, including information to identify the relevant wildfire, the
                              1

                              2   specifics of the type of loss or injury, the location of the loss or injury, the type of damages asserted,

                              3   and (if applicable) whether the claim is covered by insurance and the details with respect thereto. The

                              4   information being requested in the Wildfire Proof of Claim Forms is critical to assessing the Debtors’
                              5   aggregate liability, overall and for different categories of claims. For example, as set forth in the
                              6
                                  Orsini Declaration, identifying the relevant fire and the location of the loss or injury is necessary to
                              7
                                  ensure that liability findings made with respect to the individual fires are carried through to the
                              8
                                  corresponding claims. Information concerning the types of damages asserted is required to enable the
                              9

                             10   Debtors and other parties to calculate an accurate measure of damages. Identifying whether a claim

                             11   has been covered by insurance is required to value claims accurately and avoid any double-counting

                             12   of losses recovered across the different categories of claimants (i.e., Wildfire Claimants and Wildfire
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
                                  Subrogation Claimants). The Debtors believe that obtaining this information is not only essential to
      767 Fifth Avenue




                             14
                                  the claims estimation and resolution process but will also serve to expedite the administration of these
                             15
                                  Chapter 11 Cases.
                             16
                                                 Moreover, the information being requested is limited and has been tailored and
                             17

                             18   organized in a streamlined manner so that providing the same will not impose any undue burden on

                             19   any Wildfire Claimant. Courts have previously approved specially tailored proof of claim forms that
                             20   request similar information in the context of chapter 11 cases involving substantial tort claims. See,
                             21
                                  e.g., In re TK Holdings Inc., Case No. 17-11375 (Bankr. D. Del. Oct. 4, 2017) [Dkt No. 959]
                             22
                                  (approving special proof of claim form for potential claimants that had suffered personal injury or
                             23
                                  economic loss damages relating to their ownership or operation of vehicles with recalled airbag
                             24

                             25   inflators, which form required claimants to identify, among other things, (i) the manufacturer, make,

                             26   model, and vehicle identification number of their vehicle, (ii) whether they owned or leased said

                             27   vehicle, (iii) the period in which they owned or leased said vehicle, and (iv) the basis of the asserted
                             28                                                      35

                              Case: 19-30088       Doc# 1784       Filed: 05/01/19     Entered: 05/01/19 15:32:50         Page 35
                                                                             of 37
                                  claim (loss of economic value, personal injury or litigation, other) and to submit supporting
                              1

                              2   documentation explaining or detailing the type and date of injury); In re USA Gymnastics, Case No.

                              3   18-09108 (RLM) (Bankr. S.D. Ind. Feb. 25, 2018) [Docket No. 301] (approving special proof of claim

                              4   form for claimants asserting claims relating to sexual misconduct, which form required claimants to,
                              5   among other things, provide documentation and written responses to approximately thirty (30)
                              6
                                  separate questions regarding the nature of their claims, the damages asserted, their connections to the
                              7
                                  debtors, and the procedural history of their asserted claims); In re Energy Future Holdings Corp., Case
                              8
                                  No. 14-10979 (Bankr. D. Del. July 30, 2015) [Docket No. 5171] (approving proof of claim for
                              9

                             10   claimants asserting unmanifested asbestos related injuries which required claimants to, among other

                             11   things, identify the plant in which they or their family members worked, the location of said plant, the

                             12   type of asbestos exposure, and the estimated exposure dates, if known); In re Archdiocese of
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
                                  Milwaukee, Case No. 11-20059 (SVK) (Bankr. E.D. Wisc. July 14, 2011) [Docket No. 331]
      767 Fifth Avenue




                             14
                                  (approving special proof of claim for claimants asserting sexual misconduct claims requiring claimants
                             15
                                  to submit supporting documentation and answer a series of questions relating to the nature of the claim,
                             16
                                  whether they had filed previously commenced a lawsuit, the impact of the abuse and damages, and
                             17

                             18   other additional information).

                             19                  Accordingly, the Debtors submit that the Proof of Claim Forms substantially conform
                             20   to Official Form 410 and should be approved.
                             21
                                  IX.        RESERVATION OF RIGHTS
                             22                  Nothing contained herein is intended to be or shall be construed as (i) an admission
                             23   as to the validity of any claim against the Debtors, (ii) a waiver of the Debtors’ or any appropriate
                             24   party in interest’s rights to dispute any claim, or (iii) an approval or assumption of any agreement,
                             25   contract, program, policy, or lease under section 365 of the Bankruptcy Code. Likewise, if the
                             26   Court grants the relief sought herein, any payment made pursuant to the Court’s order is not
                             27

                             28                                                      36

                              Case: 19-30088       Doc# 1784       Filed: 05/01/19    Entered: 05/01/19 15:32:50        Page 36
                                                                             of 37
                              1   intended to be and should not be construed as an admission to the validity of any claim or a waiver

                              2   of the Debtors’ rights to dispute such claim subsequently.

                              3    X.         NOTICE
                              4                   Notice of this Motion will be provided to (i) the Office of the U.S. Trustee for Region
                              5   17 (Attn: James L. Snyder, Esq. and Timothy Laffredi, Esq.); (ii) counsel to the Creditors Committee;
                              6   (iii) counsel to Tort Claimants Committee; (iv) the Securities and Exchange Commission; (v) the
                              7   Internal Revenue Service; (vi) the Office of the California Attorney General; (vii) the California Public
                              8   Utilities Commission; (viii) the Nuclear Regulatory Commission; (ix) the Federal Energy Regulatory
                              9   Commission; (x) the Office of the United States Attorney for the Northern District of California; (xi)
                             10   counsel for the agent under the Debtors’ debtor in possession financing facility; and (xii) those persons
                             11   who have formally appeared in these Chapter 11 Cases and requested service pursuant to Bankruptcy
                             12   Rule 2002. The Debtors respectfully submit that no further notice is required.
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13                   No previous request for the relief sought herein has been made by the Debtors to this
      767 Fifth Avenue




                             14   or any other court.
                             15           WHEREFORE the Debtors respectfully request entry of an order granting (i) the relief

                             16   requested herein as a sound exercise of the Debtors’ business judgment and in the best interests of

                             17   their estates, creditors, shareholders, and all other parties interests, and (ii) such other and further relief

                             18   as the Court may deem just and appropriate.

                             19
                                  Dated: May 1, 2019
                             20                                              WEIL, GOTSHAL & MANGES LLP
                             21                                               KELLER & BENVENUTTI LLP
                             22

                             23                                               /s/ Jane Kim
                                                                                          Jane Kim
                             24

                             25                                               Attorneys for Debtors and Debtors in Possession
                             26

                             27

                             28                                                         37

                              Case: 19-30088        Doc# 1784       Filed: 05/01/19       Entered: 05/01/19 15:32:50          Page 37
                                                                              of 37
